Mr. Justice Belaval
delivered the opinion of the Court.
By deed No. 6 of March 15, 1960 Crispóla Jorge Veláz-quez sold to Catalina Cordero- Vélez a joint interest of twenty-five hundredths of a cuerda on a rural property of five cuerdas and forty-nine hundredths. Upon requesting registration of the sale of the joint interest the Registrar of Property of San Juan, Section 2, refused to record on the ground “that the sale which comprises a joint interest of twenty-five hundredths of a cuerda is equivalent to a subdivision and the permit from the Planning Board of Puerto Rico had not been obtained.”
The Registrar is not right. Elaborating on our doctrine in the case of Biascoechea v. Registrar, 76 P.R.R. 234, 237 (Marrero) (1954), referring to a mortgage on an indeterminate portion, we can say that the sale of an undivided joint interest involves the same situation of a mortgage on an indeterminate portion, and the division made of a lot or parcel of land in two or more parts does not constitute the subdivision because the right over the property is established by a mere numerical relationship with the title although it may rest, on the whole area of the real property possessed in co-ownership.
The note of the Registrar of Property of San Juan, Section 2, of January 24, 1963 refusing to record the deed will be reversed and the recording of the deed ordered.